RAKER, Judge
JUDGMENT
This cause came on regularly for trial before the Honorable John P. Raker presiding. Plaintiff appeared by his attorney Ronald C. Geedman and the defendant appeared by his attorney Roger E. Willmeth and evidence both oral and documentary having been presented by both parties, and the cause having been argued and submitted for decision and the Court having made and caused to be filed its written decision on March 6, 1980.
IT IS SO ORDERED AND ADJUDGED that judgment be entered for the defendant.